Citation Nr: 0901692	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-01 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable disability rating for service-
connected venereal warts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to a compensable disability 
rating for service-connected venereal warts.  


FINDING OF FACT

There is no medical evidence of record that the veteran's 
venereal warts are described as: deep, in that they are 
associated with soft tissue damage; encompassing an area or 
areas exceeding 6 square inches (39 sq. cm.); frequently  
losing a covering of skin over the scar; painful on 
examination; limiting the function of the parts affected; 
affecting at least 5 percent, but less than 20 percent of the 
entire body, or at least 5 percent, but less than 20 percent, 
of the exposed area; or requiring intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of less than six weeks during the 
past 12- month period.


CONCLUSION OF LAW

The criteria for a compensable rating for venereal warts have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R.        §§ 3.321(b)(1), 4.118, 
Diagnostic Codes (DCs) 7800, 7801, 7802, 7803, 7804, 7805, 
7806, 7819 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper 
notice from VA must inform the claimant of any information 
and evidence not of record:  (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. The 
claimant must also be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, the RO sent the veteran a notice letter dated 
in April 2005 that provided examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, Social Security determinations, 
and any other evidence showing an increase in the disability 
or the impact of the disability on employment.  Vazquez- 
Flores, 22 Vet. App. 37 (2008).  However, the veteran was not 
informed of the specific criteria necessary for entitlement 
to a higher disability rating.  Thus, in order to overcome 
the presumption of prejudice associated with this pre-
adjudicatory notice error, the purpose of the notice must not 
have been frustrated.  See Sanders, 487 F.3d at 889.

In this case, the Board finds that the purpose of the notice 
was not frustrated.  The veteran's claim for an increased 
rating has been evaluated under Diagnostic Codes that provide 
for a higher rating upon evidence of a noticeable worsening 
or increase in severity of the disability.  Vazquez-Flores, 
22 Vet. App. 37.  The Board notes that the veteran was 
provided with some of the applicable rating criteria in a 
November 2005 rating decision and in a November 2006 
Statement of the Case.  Based on the various exchanges 
between the veteran and VA with regard to his claims for 
increased ratings, the veteran is reasonably expected to 
understand the types of evidence that would support his 
claims for increased ratings.  Moreover, despite faulty 
notice, as further discussed below, the evidence simply does 
not show that the veteran meets the criteria required for the 
award of a compensable disability rating for service-
connected venereal warts.

As to VA's duty to assist, VA has associated with the claims 
file the veteran's VA treatment records and afforded him a VA 
examination.  The Board finds these actions have satisfied 
VA's duty to assist the veteran and that no additional 
assistance is required.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).
All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Increased Rating

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2008).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal. Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).

The veteran contends that he is entitled to a compensable 
disability rating for service-connected venereal warts 
because his venereal warts have increased in severity.  In 
his February 2006 statement, submitted in conjunction with 
his Notice of Disagreement, the veteran reported that he was 
experiencing another manifestation of venereal warts and was 
treating same with a topical solution.  The veteran reported 
pain, itching, and seepage.  The veteran reported eczema, and 
specified that exfoliation, itching, and flaking covers an 
extensive area, including his penis, scrotum, rectum, and 
folds of the thigh-hip region.  

The RO has rated the veteran's venereal warts under 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7819.  DC 7819 contemplates 
benign skin neoplasms and requires rating such as 
disfigurement of the head, face, or neck (DC 7800), scars 
(DCs 7801, 7802, 7803, 7804), or impairment of function (DC 
7805).  

The Board notes that veteran's venereal warts were initially 
rated under 38 C.F.R.   § 4.118, DC 7819, as in effect prior 
to August 30, 2002.  At that time, DC 7819 contemplated 
benign new skin growths of the skin, and assigned evaluations 
on the basis of any related scars and disfigurement, and, 
unless otherwise provided, contemplated the additional DC 
7806 for eczema, dependent upon the location, extent, and 
repugnant or otherwise disabling character of the 
manifestations.  38 C.F.R. § 4.118, DC 7819 (2002).  While 
the veteran's venereal warts will be considered under the 
current diagnostic criteria, which does not contemplate the 
additional DC 7806 for eczema, any current symptomology of 
eczema will be considered because the veteran has relied upon 
such in support of his claim of entitlement to a compensable 
disability rating.

With regard to the current diagnostic criteria, DC 7800 
contemplates disfigurement of the head, face, or neck. 

Under DC 7801, scars, other than head, face, or neck, that 
are deep or that cause limited motion: area or areas 
exceeding 6 square inches (39 sq. cm.), warrant a 10 percent 
rating.  Note (1): Scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A deep 
scar is one associated with underlying soft tissue damage.

DC 7802, pertaining to scars, other than head, face, or neck, 
that are superficial and that do not cause limited motion:  
area or areas of 144 square inches (929 sq. cm.) or greater, 
warrant a 10 percent rating.  Note (1): Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.

Under DC 7803, a 10 percent rating is warranted for 
superficial and unstable scars. Note (1): An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar. Note (2): A superficial scar is one 
not associated with underlying soft tissue damage.

DC 7804 provides a 10 percent rating for superficial scars 
that are painful on examination.  Note (1): A superficial 
scar is one not associated with underlying soft tissue 
damage.  Note (2): In this case, a 10-percent evaluation will 
be assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a compensable 
evaluation.  (See Sec. 4.68 of this part on the amputation 
rule.)

DC 7805 provides that other scars are rated on limitation of 
function of the affected part.

DC 7806, pertaining to dermatitis or eczema, provides for a 
10 percent rating when at least 5 percent, but less than 20 
percent of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed area is affected; or, 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12- month period.

VA treatment records dated in October 2003 indicate that the 
veteran complained of an outbreak of venereal warts.  The 
veteran reported that his current outbreak had been coming on 
for the past six or twelve months.  The veteran reported that 
he was not in actual pain, but that he experienced constant 
aggravation.  The veteran reported that he had used topical 
creams in the past and was interested in other creams.  

VA treatment records dated in December 2003 indicate that the 
veteran reported that the topical cream he was given for his 
venereal warts had burned his skin and had not taken away the 
warts.  The veteran reported that he still had warts on his 
scrotum and in the crease of the perineal area.  Additional 
records indicate that a non-formulary medication was 
requested for the veteran's venereal warts because same were 
not responding to a formulary medication. 

Record of VA urology consultation dated in December 2004 
indicates that the veteran requested removal of two warts on 
his scrotum that were resistant to topical creams.  Physical 
examination revealed two one-centimeter warts on the scrotum.   
The veteran was diagnosed with two small warts at dependent 
portion of scrotum and referred for a general surgery 
consultation for perianal wart removal.  

VA treatment records dated in January 2005 indicate that the 
veteran's pathology reports revealed squamous papillomas.  
The physician noted that the veteran's groin, scrotal, and 
perianal wounds all were well-healed with no signs of 
infection.  The veteran was diagnosed with genital papillomas 
status-post excision and cauterization. 

VA treatment record dated in April 2005 indicates that the 
veteran complained of itchy and peeling skin over his groin 
and under his scrotum.  The examiner noted that the veteran 
had surgical excision and freezing of all warts several 
months prior, with good results.  Physical examination 
revealed skin with superficial flaking, and without 
surrounding erythema or lesions.  The veteran was diagnosed 
with intertrigo, with no evidence of recurrent warts.

The veteran underwent VA examination as to his venereal warts 
in May 2005.  At that time, the veteran reported that he was 
treated in the military with topical agents, but not with 
cauterization, for his venereal warts.  The veteran reported 
an intermittent, but non-progressive, course of his condition 
over the years.  The veteran reported that he had been 
treated with topical agents and that his venereal warts had 
been burned off six or seven times.  The examiner reported 
that the veteran's records indicated that he was treated with 
acid for recurrent condylomata acuminata, and that his 
lesions did not respond to such treatment.  The veteran 
reported that he had not been prescribed any 
immunosuppressive or corticosteroid agents, and that he had 
not undergone any type of light treatment.  

The examiner summarized portions of the veteran's VA 
treatment of record for his venereal warts, including 
treatment in May 2005 for pain in the gluteal region, present 
over the past two months but worsen two days prior.  The 
examiner reported that records indicate that at that time, 
May 2005, the veteran underwent incision and drainage of the 
left gluteal abscess, and a copius amount of pus was 
released.  The abscess cavity tracked medially and 
posteriorly along the left gluteus.  The examiner reported 
that records indicate that approximately three weeks after 
the veteran underwent the above-described incision and 
drainage procedure; the dimensions of the wound were 0.5 x 
2.5 x 0.6 centimeters, with an undermining of 2.2 centimeters 
at the 12:00 position, and an undermining of 3.7 centimeters 
at the 1:00-to-2:00 position, with serosanguineous drainage.    

Physical examination revealed no lesions of the penis, 
scrotum, and inguinal areas.  A healing wound on the left 
inner gluteal area was noted, and a small amount of 
serosanguineous drainage was present.  No warts were found 
upon examination of the gluteal or rectal area.  The veteran 
was diagnosed with venereal warts, status post excision of 
scrotal lesions, consistent with squamous papillomas, and 
abscess of left gluteus, status post incision and drainage, 
with 95% granulation and no eschars.  The examiner determined 
that the percentage of the body affected was one percent.  

VA treatment record dated in June 2005 indicates that the 
veteran complained of a sore area on his penis.  

VA treatment records dated in January 2006 indicate that the 
veteran requested prescription medication to treat early wart 
lesions appearing on his scrotum.  The treatment record 
contained a notation that this was a chronic problem.   

VA psychiatry attending note dated in March 2006 indicates 
that the veteran had a prior medical history of perirectal 
abscess.  

VA treatment records dated in April 2006 indicate that the 
veteran requested a new prescription for a topical solution.  
While the treatment record is silent for symptomology of 
venereal warts, it appears that the name of this topical 
solution is the name of the solution the veteran requested in 
January 2006 for his venereal warts.  

Record of VA Domiciliary Discharge Summary dated in November 
2006 indicates that the veteran had a history of recurrent 
genital warts, excision of scrotal and cauterization of 
perirectal warts. 

As discussed above, DC 7800 contemplates disfigurement of the 
head, face, and neck.  Because there is no evidence of record 
that there is any disfigurement of the veteran's head, face, 
or neck, related to his service-connected venereal warts, DC 
7800 may not serve as a basis for a compensable disability 
rating for the veteran's service-connected venereal warts.  

As to DC 7801, there is no evidence of record that the 
veteran's venereal warts are deep, in that they are 
associated with soft tissue damage.  There is also no 
evidence that described the veteran's venereal warts as 
causing limited motion, or encompassing an area or areas 
exceeding 6 square inches (39 sq. cm.).  Thus, DC 7801 may 
not serve as a basis for a compensable disability rating for 
service-connected venereal warts.  

As to DC 7802, there is no evidence of record that the 
veteran's venereal warts cause limited motion, or encompass 
an area or areas 144 square inches (929 sq. cm) or greater.  
Because there is no evidence of record that describes the 
veteran's venereal warts as deep, in that they are associated 
with soft tissue damage, the Board finds that the 
symptomology of the veteran's venereal warts most closely 
approximates superficial scars, or scars that are not 
associated with underlying soft tissue damage.  While 
superficial scars are contemplated by DC 7802, the veteran's 
venereal warts do no meet the size requirements of the code, 
144 square inches (929 sq.cm), and a determination of the 
superficiality of the venereal warts is not required.  Thus, 
DC 7802 may not serve as a basis for a compensable disability 
rating for service-connected venereal warts.  

As to DC 7803, there is no evidence of record that the 
veteran has experienced frequent loss of covering of skin 
over the scar.  As discussed above, a determination of the 
superficiality of the veteran's venereal warts is not 
required because the venereal warts do not meet the 
requirement of frequent loss of covering of skin.  Thus, DC 
7803 may not serve as a basis for a compensable disability 
rating for service-connected venereal warts.  

As to DC 7804, there is no evidence of record that the 
veteran has reported pain on examination or treatment of his 
venereal warts.  As discussed above, a determination of the 
superficiality of the veteran's venereal warts is not 
required because the venereal warts do not meet the 
requirement of pain on examination.  Thus, DC 7804 may not 
serve as a basis for a compensable disability rating for 
service-connected venereal warts.  

As to DC 7805, there is no evidence of record that the 
veteran's venereal warts have limited the function of the 
parts affected. 

As to DC 7806, pertaining to dermatitis or eczema, there is 
no evidence of record that veteran's venereal warts affect at 
least 5 percent, but less than 20 percent of the entire body, 
or at least 5 percent, but less than 20 percent, of exposed 
area is affected; or, intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12- 
month period.

The Board notes that there is no medical evidence of record 
that describes the veteran's symptomology related to his 
service-connected venereal warts as he did in his February 
2006 statement.  There is record of related and unrelated VA 
treatment dated at the time of the veteran's statement.  
Record of related treatment, described above, indicates that 
the veteran requested a topical solution for venereal warts 
and reported a history of same.  There is no medical evidence 
of record that the veteran sought treatment for his venereal 
warts and reported pain, itching, and seepage.  There is no 
medical evidence of record that the veteran exhibited 
symptomology of eczema, specifically, exfoliation, itching, 
and flaking that covered an extensive area including his 
penis, scrotum, rectum, and folds of the thigh-hip region.  

A compensable rating is not warranted under any other 
potentially applicable diagnostic code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The evidence is 
insufficient to show that the veteran's symptoms, overall, 
are described as: deep, in that they are associated with soft 
tissue damage; causing limited motion; encompassing an area 
or areas exceeding 6 square inches (39 sq. cm.); frequently  
losing a covering of skin over the scar; painful on 
examination; limiting the function of the parts affected; 
affecting at least 5 percent, but less than 20 percent of the 
entire body, or at least 5 percent, but less than 20 percent, 
of the exposed area; or requiring intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of less than six weeks during the 
past 12- month period.  See DCs 7801, 7802, 7803, 7804, 7805, 
7806.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that for the period under 
review, the veteran's service-connected venereal warts have 
not warranted a compensable disability rating.  As the 
preponderance of the evidence is against the claim of 
entitlement to a compensable disability rating for service-
connected venereal warts, the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1) (2008).  In this case, 
there has been no assertion or showing by the appellant that 
his service-connected disabilities have necessitated frequent 
periods of hospitalization.  While the appellant may assert 
that his disabilities have interfered with his employability, 
the evidence of record simply does not support a conclusion 
that any such impairment is beyond that already contemplated 
by the applicable schedular criteria.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).


In the absence of the factors set forth above, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R.            § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A compensable disability rating for service-connected 
venereal warts is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


